DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT PISTON (72,612) on 2/10/2020.
Claim 11 is cancelled.  Claims 1, 18, 25, and 26 are amended as shown below.

1.	(Currently amended) A method comprising:
	receiving a first portion of a textual input;	applying a first search pattern and a second search pattern to the first portion, wherein the first search pattern is one of a first plurality of search patterns and each of the first plurality of search patterns is assigned a clinical concept, the second search pattern is one of a second plurality of search patterns and each of the second plurality of search patterns is assigned a quantity, each of the first and second search patterns comprising a plurality of tokens and at least one regular expression operator, and wherein applying the first search pattern[[s]] and the second search pattern comprises:
	dividing the first portion into left, right, and middle subsets, the left subset adjacent to and appearing before the middle subset within the textual input, and the middle subset adjacent to and appearing before the right subset within the textual input,

	matching the middle subset to the second search pattern;
	assigning the clinical concept assigned to the first search pattern to the right subset;
extracting the middle subset corresponding to the quantity;
	requesting approval of the presence of the assigned clinical concept in the right subset, the right subset comprising a term;
	receiving an indication of approval or disapproval of the clinical concept;
	supplementing a dictionary with the term according to the indication;
	modifying the first and second pluralities[[y]] of search patterns according to the indication and [[the]] a term context indicated by the left and middle subsets;
	receiving a second portion of the textual input; and
	applying the modified first and second pluralities[[y]] of search patterns to the second portion.  

11.	(Cancelled)

18.	(Currently amended) A computer program product for stream-based named entity recognition, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:

	applying a first search pattern and a second search pattern to the first portion, wherein the first search pattern is one of a first plurality of search patterns and each of the first plurality of search patterns is assigned a clinical concept, the second search pattern is one of a second plurality of search patterns and each of the second plurality of search patterns is assigned a quantity, each of the first and second search patterns comprising a plurality of tokens and at least one regular expression operator, and wherein applying the the first search pattern[[s]] and the second search pattern comprises:
	dividing the first portion into left, right, and middle subsets, the left subset adjacent to and appearing before the middle subset within the textual input, and the middle subset adjacent to and appearing before the right subset within the textual input,
	matching the left subset to the first search pattern, and
	matching the middle subset to the second search pattern;
	assigning the clinical concept assigned to the first search pattern to the right subset;
extracting the middle subset corresponding to the quantity;
	requesting approval of the presence of the assigned clinical concept in the right subset, the right subset comprising a term;
	receiving an indication of approval or disapproval of the clinical concept;
	supplementing a dictionary with the term according to the indication;
	modifying the first and second pluralities[[y]] of search patterns according to the indication and [[the]] a term context indicated by the left and middle subsets;
	receiving a second portion of the textual input; and
	applying the modified first and second pluralities[[y]] of search patterns to the second portion.  

25.	(Currently Amended) The method of claim 1, wherein at least one search pattern of the first plurality of search patterns and the second plurality of search patterns comprises a non-alphanumeric symbol.
26.	(Currently Amended) The computer program product of claim 18, wherein at least one search pattern of the first plurality of search patterns and the second plurality of search patterns comprises a non-alphanumeric symbol.

Rejection under 35 U.S.C. 103
Applicant’s arguments in regards to the rejection of claims 1, 3-7, 10-18, and 21-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1, 3-7, 10-18, and 21-26 under 35 U.S.C. 103 is withdrawn.

Allowance
Claims 1, 3-7, 10-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a method of named entity recognition (NER).  The claimed invention is intended to solve the problem of inflexible NER systems by providing a system that is trained for the specific domain in which it should be used, where the system evolves and incrementally optimizes itself as it processes text input.  By incrementally modifying itself, the system is not locked into a static set of data, which may be out of date until its next update.  Further, by training and processing domain specific data only, the system is tuned to detect named entities more accurately to provide higher quality results. 
While NER is well known in the prior art, the claimed invention is directed to a domain specific system and with reference to a specific named entity and attribute relationship identified in a specific grammatical sequence of text.  The combination of steps recited in the independent claims, therefore, does not seem to be anticipated or obvious in view of the prior art.
The closest prior art are as follows:
Brun et al (US Patent Pub 2009/0204596) discloses a system and method for processing text and named entity recognition.  Brun discloses identifying named entities in a text and associating the named entity with attributes having a contextual relationship with the entity and associating concepts with attributes.  However, Brun identifies these attributive relationships using conditional rules whereas the claimed invention utilizes two pluralities of search patterns comprised of regular expressions with predefined and preassigned clinical concepts and quantity.  Although Brun discloses associating the detected named entities and attributes to concepts, the manner in which Brun performs this association is distinct from the claimed invention, which requires a specific sequence of textual input having predetermined regular expression based search patterns applied to it.  
Maimon et al (US Patent Pub 2003/0154208) discloses a system and method for storing medical data from medical records utilizing a medical record pattern list, which includes predefined terms having a particular category.  Maimon also discloses search patterns comprising regular expressions.  However, unlike the claimed invention, Maimon does not seem to disclose the assigning of a concepts to the specific sequence of text as claimed.  Instead, Maimon requires that items that are detected be already assigned to the record pattern list.
McCormack et al (US Patent Pub 2013/0030854) discloses a system and method for handling contacts using named entity recognition and queuing requests for the review and approval of detected named entities.  However, like Brun and Maimon, McCormack does not disclose the combination of claimed limitations recited.
The combination of the prior art described does not render the claims, as amended, obvious.  For at least these reasons, claims 1, 3-7, 10-18, and 21-26 are allowed.
Additional prior art references deemed relevant but not specifically discussed above, are listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9am-530pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163